Case 1:17-cr-00101-LEK Document 599 Filed 10/04/19 Page 1 of 2   PageID #: 5155




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101-LEK (01)
   AMERICA,
                                       DEFENDANT’S “MOTION IN
          Plaintiff,                   SUPPORT OF REQUIREMENT
                                       OF BOP TO PROVIDE PEN
         v.                            AND PAPER TO INMATES TO
                                       TAKE NOTES FROM
                                       DISCOVERY REGARDLESS
   ANTHONY T. WILLIAMS,                OF WHERE THEY ARE IN
                                       THE FACILITY;”
          Defendant.                   DECLARATION OF COUNSEL;
                                       EXHIBIT “A;” CERTIFICATE
                                       OF SERVICE


    DEFENDANT’S “MOTION IN SUPPORT OF REQUIREMENT
     OF BOP TO PROVIDE PEN AND PAPER TO INMATES TO
    TAKE NOTES FROM DISCOVERY REGARDLESS OF WHERE
                THEY ARE IN THE FACILITY”

   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides    “DEFENDANT’S          “MOTION       IN    SUPPORT       OF
Case 1:17-cr-00101-LEK Document 599 Filed 10/04/19 Page 2 of 2   PageID #: 5155




   REQUIREMENT OF BOP TO PROVIDE PEN AND PAPER TO

   INMATES         TO     TAKE       NOTES       FROM       DISCOVERY

   REGARDLESS OF WHERE THEY ARE IN THE FACILITY;”

   Declaration of Counsel and Exhibit “A.”




      Dated: October 4, 2019




                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
